Title: [To Thomas Jefferson from George Muter, with Reply, 6 March 1781]
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas


[Richmond, 6 Mch. 1781. Minute in the War Office Journal (Vi) under this date: “A letter to the Governor inclosing a Morning Return of the State Garrison Regiment, Stationed at Richmond, and inquiring if the orders for powder from below shall be obeyed in their fullest extent, or first submitted to his Excellency.” Another minute of the same date: “The Governor’s answer respecting the Delivery of powder. ‘It would be better to apprise us of any large Demands. Tho. Jefferson.’” Muter’s letter and TJ’s reply have not been located.]
